EASONS FOR ALLOWANCE

Status of Claims
This action is in response to amendments filed 14 August 2021.
Claims 1, 4-5, 7, 9-11, 15-16, 19, and 20 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest art of record, the combination of Purves, Lucia Specogna, Doulton, Braun, and Batlle discloses as discussed in the action mailed 14 June 2021. However, the prior arts of records fails to disclose claim as a whole in combination with claimed limitation “determining, from the embedded card data, a phone number of a mobile device of the customer” and “setting a default funding source of the user account to the payment car based on the verifying” . 
The cited references, alone or in combination, do not teach the specific combination of the information protection system as recited in the claims. Thus, the claims as a whole are a non-obvious combination of limitations.
Moreover, the missing claim limitations from the combination of Purves, Lucia Specogna, Doulton, Braun, and Batlle are not found in a reasonable number of references.
Foreign prior art and NPL searches were conducted in addition to domestic patent and publication searches. However, no relevant foreign of NPL prior art was found.
Regarding subject matter eligibility, the claims recite the process of performing an economic transaction which is encompassed by the abstract idea of methods of organizing human activity. However, the recited additional elements place the recited abstract idea into practical application. Specifically, the dependence of the transaction processing on the lock and subsequent creation of a user account associated with a third party places the abstract idea into practical application by reciting more than simply applying the judicial exception to the technological field of computerized card-based transaction.
Therefore, as the recited abstract idea is placed into practical application, the claims are patent eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST. The examiner can also be reached via email at Nicholas.phan1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685 

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685